        Case 3:21-cv-00080-MMD-CLB Document 17 Filed 03/25/21 Page 1 of 2




O. KENT MAHER (Nev. Bar No. 316)
kent@winnemuccalaw.com
PO Box 130
33 W Fourth Street
Winnemucca, Nevada 89446
Ph: (775) 623-5277
Fax: (775) 623-2468

Local Counsel for Plaintiffs

DOMINIC M. CAROLLO (Or. Bar. No. 093057)
[Pro Hac Vice]
dcarollo@carollolegal.com
Carollo Law Group LLC
P.O. Box 2456
630 SE Jackson Street, Suite 1
Roseburg, Oregon 97470
Ph: (541) 957-5900
Fax: (541) 957-5923

Attorneys for Plaintiffs


                               UNITED STATES DISTRICT COURT

                                     DISTRICT OF NEVADA


BARTELL RANCH, LLC, a Nevada                 )   Case No. 3:21-cv-00080
limited liability company and EDWARD         )
BARTELL,                                     )   PLAINTIFFS’ NOTICE OF NON-
                                             )   OPPOSITION TO LITHIUM NEVADA
                               Plaintiffs,   )   CORP.’S MOTION TO INTERVENE
                                             )
   v.                                        )
                                             )
ESTER M. MCCULLOUGH,                         )
Winnemucca District Manager, Bureau of       )
Land Management, BUREAU OF LAND              )
MANAGEMENT,                                  )
                                             )
                               Defendants.   )




Page 1 of 2 – PLAINTIFFS’ NOTICE OF NON-OPPOSITION TO LITHIUM NEVADA
CORP.’S MOTION TO INTERVENE
      Case 3:21-cv-00080-MMD-CLB Document 17 Filed 03/25/21 Page 2 of 2




       Plaintiffs Bartell Ranch, LLC, and Edward Bartell (“Plaintiffs”) hereby files notice that it

does not oppose Lithium Nevada Corp.’s Motion to Intervene (ECF No. 11) and appear in this

action as Defendant-Intervenor.

       In not opposing Lithium Nevada Corp.’s Motion to Intervene, Plaintiffs reserve the right

to challenge, object to or otherwise address the allegations and factual issues raised in the

Declaration of Jonathan Evans (ECF No. 11, Exhibit 2), submitted in Support of Lithium Nevada

Corp.’s Motion to Intervene, with respect to future proceeding in this case.



       Respectfully submitted this 25th day of March, 2021.



                                             /s/ Dominic M. Carollo______
                                             Dominic M. Carollo (Or. Bar. No. 093057)
                                             [Pro Hac Vice]
                                             dcarollo@carollolegal.com
                                             Carollo Law Group LLC
                                             P.O. Box 2456
                                             630 SE Jackson Street, Suite 1
                                             Roseburg, Oregon 97470
                                             Ph: (541) 957-5900
                                             Fax: (541) 957-5923

                                             Attorneys for Plaintiffs




Page 2 of 2 – PLAINTIFFS’ NOTICE OF NON-OPPOSITION TO LITHIUM NEVADA
CORP.’S MOTION TO INTERVENE
